     Case 3:18-cv-02338-RDM-SES Document 73 Filed 06/08/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


AQUILES CONDE-SHENERY,          :            CIVIL NO.: 3:18-CV-02338
                                :
        Plaintiff,              :            (Judge Mariani)
                                :
    v.                          :            (Chief Magistrate Judge Schwab)
                                :
DETECTIVE DAVID RODICK, et al., :
                                :
        Defendants.             :
                                :

                                      ORDER
                                    June 8, 2020

      Following a conference with the parties and in accordance with the

discussion at that conference, IT IS ORDERED that Conde-Shenery’s request

(doc. 63) to reinstate his motion for leave to amend is DENIED as we are at the

summary-judgment stage and his request to amend was not timely submitted, leave

to amend at this stage would prejudice the defendants, and leave to amend would

be futile as to several of the defendants that Conde-Shenery seeks to add to this

case. IT IS FURTHER ORDERED that given that Conde-Shenery is proceeding
     Case 3:18-cv-02338-RDM-SES Document 73 Filed 06/08/20 Page 2 of 2




pro se, the defendants’ motion (doc. 65) to strike Conde-Shenery’s sur-reply brief

(doc. 62) is DENIED.




                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             Chief United States Magistrate Judge




                                         2
